DETAILED ACTION
This is the first office action regarding application number 15/950,257, filed April 11, 2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0016], line 2: a typographical error, “2D structure of the hidden layer 20” should be corrected as “3D structure of the hidden layer 20”. Appropriate correction is required.
Paragraphs [0016], [0017], [0018]: the following different phrases all use the same element 201: “a plurality of planes 201”, “the planes 201”, “each plane 201”, “each two adjacent planes 201”. Use consistent terminology when referencing the same element. Appropriate correction is required.
Paragraph [0020], line 6: a typographical error, “calculates” should be corrected as “calculations”. Appropriate correction is required.

Claim Objections
Claim 9 is objected to because of the following informality: the following claim limitation is missing the following words that were present in paragraph [0018]: “the second artificial neurons of each two adjacent planes have M signal connections”. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, 
Claim 1 recites the limitation "the second artificial neuron" in line 10.  There is insufficient antecedent basis for this limitation in the claim, since it is unclear whether this limitation refers to an existing singular artificial neuron (inclusive of the plurality of second artificial neurons recited in line 3), a new singular artificial neuron (exclusive of the plurality of second artificial neurons recited in line 3), or the plurality of second artificial neurons recited in line 3. For the purposes of examination, this claim limitation will be interpreted as “the second artificial [neurons]”.
Regarding Claims 2-10,


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 9,
Claim 9 recites the claim limitation “the second artificial neurons of the hidden layer have [2P(P-1)+M](N-1) total signal connections”. Based on the information provided in the specification and figures, this equation fails to correctly count the total number of signal connections within a hidden layer that satisfies the claim limitations. Paragraph [0018] in the specification describes the derivation of this equation, using Figure 2 as a representative In at least one embodiment, the hidden layer 20 is substantially cubic, and has N planes 201 along the arranging direction (three planes 201 are shown in the figures, that is, N=3). Each plane 201 is substantially square, and has M second artificial neurons 21 (M=PxP, in the example, P=3, M=9). The second artificial neurons 21 of each plane 201 have 2P(P-1) signal connections. The second artificial neurons 21 of10 each two adjacent planes 201 have M signal connections. Thus, the second artificial neurons 21 of the hidden layer 20 have [2P(P-1)+M](N-1) signal connections.”. Paragraph [0018] further assigns values to the specified variables, N=3, P=3, and M=9. Figure 2 shows the total number of connections in a 3-D cubic hidden layer, with the hidden layer having the same dimensions provided in paragraph [0018], i.e., three parallel planes spaced apart from each other (N=3), each plane with three second artificial neurons along each side (P=3), and each plane is a square containing nine (M=9=PxP=3x3) second artificial neurons. Substituting these values into the N, P, and M variables into the above-mentioned equation yields [2(3)(3-1)+9](3-1) = [2(3)(2)+9](2) = [12+9](2) = [21](2) = 42 total signal connections. However, a manual count of the number of total signal connections shown in Figure 2 yields 54 total signal connections:
12 signal connections to connect all second artificial neurons within a 3x3 plane; with three 3x3 planes, this yields a subtotal of 36 signal connections; 
9 signal connections to connect the second artificial neurons from the first 3x3 plane to the corresponding second artificial neurons located in adjacent 3x3 plane (i.e., the second 3x3 plane); and 
9 signal connections to connect the second artificial neurons from the second 3x3 plane to the corresponding second artificial neurons located in the adjacent 3x3 plane (i.e., the third 3x3 plane). 
The specification does not further describe any additional limitations that would exclude certain connections between the second artificial neurons within the hidden layer from being counted as The second artificial neurons 21 of each plane 201 are connected to each other. The second artificial neurons 21 of each two adjacent planes 201 are connected along thePage 4 of 11 arranging direction of the planes 201.”, which exactly describes what is shown in Figure 2, and this text in paragraph [0017] forms the basis for the claim limitations present in independent Claim 1. Hence it does not appear that this equation is correctly representing the total number of signal connections in a 3D cubic hidden layer as shown in Figure 2 and described in the specification. A person skilled in the relevant art would question why the equation, the specification description, and the figure are not corresponding with each other, especially given that this example is being highlighted as the representative embodiment for the claimed invention. Given there is no correlation and support of this limitation containing this equation in the specification, this claim limitation fails to comply with the written description requirement. For the purposes of examination, this equation will not be given any patentable weight in terms of searching for prior art.
Regarding Claim 10,
Claim 10 recites the claim limitation “each second artificial neuron at an outer surface of the hidden layer has five signal connections”. Paragraph [0019] in the specification states: “In this embodiment, each second artificial neuron 21 at the corner of the hidden layer 20 has three signal connections. Each second artificial neuron 21 at the outer surface of the hidden layer 20 has five signal connections.”, with “this embodiment” referring to the embodiment shown in Figures 1-4. However, Figure 2 shows second artificial neurons with a total of 4 signal connections (see annotated Figure 2 at the end of this section, pointing to the second artificial neuron along the edge closest to element 21). In fact, all second artificial neurons along the edges of the outer surface of the hidden layer (except at the corners) have a total of 4 signal connections. Hence, the claim limitation “each second artificial neuron at the outer surface of the hidden layer has five signal connections” is incorrect, as there are second artificial neurons Each second artificial neuron at the outer surface of the hidden layer” is interpreted as encompassing all second artificial neurons residing on the entire outer surface of the hidden layer (including the second artificial neurons at the corners and at the edges, as well as all second artificial neurons resting on the planar surfaces). The specification does not further describe any additional limitations that would exclude certain second artificial neurons at the outer surface of the hidden layer from this limitation of having five signal connections. A person skilled in the relevant art would question this limitation of five signal connections being applied for all second artificial neurons residing on an outer surface of a hidden layer. Given there is no correlation and support of this limitation in the specification, this claim limitation fails to comply with the written description requirement. For the purposes of examination, this limitation will be treated as “a second artificial neuron at an outer surface of the hidden layer has five signal connections”.

    PNG
    media_image1.png
    648
    584
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 4-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chua et al., U.S. Patent 5,140,670, issued 8/18/1992 [hereafter referred as Chua].
Regarding Claim 1, Chua teaches
An artificial neural network comprising: 
an input layer comprising a plurality of first artificial neurons; ([col.3, lines 35-41: a cellular neural network in a lattice structure containing a plurality of identical cells, with each cell interpreted as a neuron, where the 2-dimensional lattice can consist of a set of nx1 cells or can be square, and where the 3-dimensional lattice can have equal sides (“A cellular neural network (CNN) is a multi-dimensional lattice array of a plurality of identical cells. In a two-dimensional planar array of cells, the array may be either square or rectangular. For the n-dimensional case, the array in any direction can have one or more cells, i.e., there does not have to be the same number of cells in each of the n-dimensions of the array.”).] [Fig._3; Fig._11, elements 122, 124, 126; col.4, lines 26-38: a multi-level cellular neural network, where element 122 is interpreted as the input layer (“an input layer comprising a plurality of first artificial neurons”), element 124 is interpreted as the hidden layer between the input and output layer (rotating Fig._3 90° clockwise will result in the planes arranged along an arranging direction between the input and output layer), and element 126 is interpreted as the output layer (“Referring to FIG. 11, there is shown a typical schematic representation of a multi-level CNN having levels 122-126. The input signal is shown being applied directly to level 122 and feed forward path 130, via delays 136 and 138, to levels 124 and 126, respectively. In addition, the output signal from level 122 is applied to level 124 via delay 132, and the output signal from level 124 is applied to level 126 via delay 134.”).]) 
a hidden layer comprising a plurality of second artificial neurons; and ([col.3, lines 35-41: a cellular neural network in a lattice structure containing a plurality of identical cells, with each cell interpreted as a neuron, where the 2-dimensional lattice can consist of a set of nx1 cells or can be square, and where the 3-dimensional lattice can have equal sides (“A cellular neural network (CNN) is a multi-dimensional lattice array of a plurality of identical cells. In a two-dimensional planar array of cells, the array may be either square or rectangular. For the n-dimensional case, the array in any direction can have one or more cells, i.e., there does not have to be the same number of cells in each of the n-dimensions of the array.”).] [Fig._3; Fig._11, elements 122, 124, 126; col.4, lines 26-38: a multi-level cellular neural network, where element 122 is interpreted as the input layer, element 124 is interpreted as the hidden layer between the input and output layer (rotating Fig._3 90° clockwise will result in the planes arranged along an arranging direction between the input and output layer) (“a hidden layer comprising a plurality of second artificial neurons”), and element 126 is interpreted as the output layer (“Referring to FIG. 11, there is shown a typical schematic representation of a multi-level CNN having levels 122-126. The input signal is shown being applied directly to level 122 and feed forward path 130, via delays 136 and 138, to levels 124 and 126, respectively. In addition, the output signal from level 122 is applied to level 124 via delay 132, and the output signal from level 124 is applied to level 126 via delay 134.”).])
an output layer comprising a plurality of third artificial neurons, ([col.3, lines 35-41: a cellular neural network in a lattice structure containing a plurality of identical cells, with each cell interpreted as a neuron, where a 2-dimensional lattice can consist of a set of nx1 cells or can be square, and where the 3-dimensional lattice can have equal sides (“A cellular neural network (CNN) is a multi-dimensional lattice array of a plurality of identical cells. In a two-dimensional planar array of cells, the array may be either square or rectangular. For the n-dimensional case, the array in any direction can have one or more cells, i.e., there does not have to be the same number of cells in each of the n-dimensions of the array.”).] [Fig._3; Fig._11, elements 122, 124, 126; col.4, lines 26-38: a multi-level cellular neural network, where element 122 is interpreted as the input layer, element 124 is interpreted as the hidden layer between the input and output layer (rotating Fig._3 90° clockwise will result in the planes arranged along an arranging direction between the input and output layer), and element 126 is interpreted as the output layer (“an output layer comprising a plurality of third artificial neurons”) (“Referring to FIG. 11, there is shown a typical schematic representation of a multi-level CNN having levels 122-126. The input signal is shown being applied directly to level 122 and feed forward path 130, via delays 136 and 138, to levels 124 and 126, respectively. In addition, the output signal from level 122 is applied to level 124 via delay 132, and the output signal from level 124 is applied to level 126 via delay 134.”).])
the hidden layer positioned between the input layer and the output layer; ([Fig._3; Fig._11, elements 122, 124, 126; col.4, lines 26-38: a multi-level cellular neural network, where element 122 is interpreted as the input layer, element 124 is interpreted as the hidden layer (“the hidden layer positioned between the input layer and the output layer”) between the input and output layer (rotating Fig._3 90° clockwise will result in the planes arranged along an arranging direction between the input and output layer), and element 126 is interpreted as the output layer (“Referring to FIG. 11, there is shown a typical schematic representation of a multi-level CNN having levels 122-126. The input signal is shown being applied directly to level 122 and feed forward path 130, via delays 136 and 138, to levels 124 and 126, respectively. In addition, the output signal from level 122 is applied to level 124 via delay 132, and the output signal from level 124 is applied to level 126 via delay 134.”).])
wherein, 
the hidden layer has a three-dimensional structure and is divided into a plurality of planes, the planes are parallel to and spaced apart from each other, and are arranged along an arranging direction between the input layer and the output layer, ([Fig._3; col.4, lines 20-25: a 3-D hidden layer (that is rotated 90° counter-clockwise) with cells (“second artificial neurons”) positioned along the edges and on each planar surface, with multiple parallel planes spaced apart (“hidden layer has a three dimensional structure and is divided into a plurality of planes, the planes are parallel to and spaced apart from each other”) (“Next, FIG. 3 is a schematic representation of a simple three-dimensional 4 X 4 X 3 CNN. In this figure, the intersection of each of the row, column and plane vectors represents the location of a cell C(i,j,k) where “i” represents the row number, “j” represents the column number, and “k” represents the plane number.”).] [Fig._3; Fig._11, elements 122, 124, 126; col.4, lines 26-38: a multi-level cellular neural network, where element 122 is interpreted as the input layer, element 124 is interpreted as the hidden layer between the input and output layer (rotating Fig._3 90° clockwise will result in the planes arranged along an arranging direction between the input and output layer), and element 126 is interpreted as the output layer (“Referring to FIG. 11, there is shown a typical schematic representation of a multi-level CNN having levels 122-126. The input signal is shown being applied directly to level 122 and feed forward path 130, via delays 136 and 138, to levels 124 and 126, respectively. In addition, the output signal from level 122 is applied to level 124 via delay 132, and the output signal from level 124 is applied to level 126 via delay 134.”).])
the second artificial neurons are positioned at the planes, ([Fig._3; col.4, lines 20-25: a 3-D hidden layer (that is rotated 90° counter-clockwise) with cells (“second artificial neurons”) positioned along the edges and on each planar surface (“the second artificial neurons are positioned at the planes”), with multiple parallel planes spaced apart (“Next, FIG. 3 is a schematic representation of a simple three-dimensional 4 X 4 X 3 CNN. In this figure, the intersection of each of the row, column and plane vectors represents the location of a cell C(i,j,k) where “i” represents the row number, “j” represents the column number, and “k” represents the plane number.”).])
each first artificial neuron is connected to the second artificial [neurons] of one plane adjacent to the input layer, ([Fig._3; Fig._11, elements 122, 124, 126; col.4, lines 26-38: a multi-level cellular neural network, where element 122 is interpreted as the input layer, element 124 is interpreted as the hidden layer between the input and output layer (rotating Fig._3 90° clockwise will result in the planes arranged along an arranging direction between the input and output layer), and element 126 is interpreted as the output layer (“Referring to FIG. 11, there is shown a typical schematic representation of a multi-level CNN having levels 122-126. The input signal is shown being applied directly to level 122 and feed forward path 130, via delays 136 and 138, to levels 124 and 126, respectively. In addition, the output signal from level 122 is applied to level 124 via delay 132, and the output signal from level 124 is applied to level 126 via delay 134.”).] [col.25, lines 8-10: using direct connection or multiplexing to connect cells within a plane and between adjacent planes, and from one CNN level to another (“the first artificial neurons are connected to the second artificial neurons”) (“The output signals from the CNN array can be handled in many different ways including direct output from each cell or through multiplexing.”).])
each third artificial neuron is connected to the second artificial neurons of another plane adjacent to the output layer, ([Fig._3; Fig._11, elements 122, 124, 126; col.4, lines 26-38: a multi-level cellular neural network, where element 122 is interpreted as the input layer, element 124 is interpreted as the hidden layer between the input and output layer (rotating Fig._3 90° clockwise will result in the planes arranged along an arranging direction between the input and output layer), and element 126 is interpreted as the output layer (“Referring to FIG. 11, there is shown a typical schematic representation of a multi-level CNN having levels 122-126. The input signal is shown being applied directly to level 122 and feed forward path 130, via delays 136 and 138, to levels 124 and 126, respectively. In addition, the output signal from level 122 is applied to level 124 via delay 132, and the output signal from level 124 is applied to level 126 via delay 134.”).] [col.25, lines 8-10: using direct connection or multiplexing to connect cells within a plane and between adjacent planes, and from one CNN level to another (“the first artificial neurons are connected to the second artificial neurons”) (“The output signals from the CNN array can be handled in many different ways including direct output from each cell or through multiplexing.”).])
the second artificial neurons of each plane are connected to each other, ([Fig._3; col.4, lines 20-25: a 3-D hidden layer (that is rotated 90° counter-clockwise) with cells (“second artificial neurons”) positioned along the edges and on each planar surface, with multiple parallel planes spaced apart (“Next, FIG. 3 is a schematic representation of a simple three-dimensional 4 X 4 X 3 CNN. In this figure, the intersection of each of the row, column and plane vectors represents the location of a cell C(i,j,k) where “i” represents the row number, “j” represents the column number, and “k” represents the plane number.”).] [Fig._3: cells within the same plane are connected to each other (“the second artificial neurons of each plane are connected to each other”); see annotated figure at the end of this section, referring to cell C(3,1,1) and cell C(4,1,1) as one example of cells within the same plane (k=1) that are connected to each other.])
the second artificial neurons of each two adjacent planes are connected along the arranging direction of the planes, ([Fig._3; col.4, lines 20-25: a 3-D hidden layer (that is rotated 90° counter-clockwise) with cells (“second artificial neurons”) positioned along the edges and on each planar surface, with multiple parallel planes spaced apart (“Next, FIG. 3 is a schematic representation of a simple three-dimensional 4 X 4 X 3 CNN. In this figure, the intersection of each of the row, column and plane vectors represents the location of a cell C(i,j,k) where “i” represents the row number, “j” represents the column number, and “k” represents the plane number.”).] [Fig._3: cells of two adjacent planes are connected to each other (“the second artificial neurons of each two adjacent planes are connected along the arranging direction of the planes”); see annotated figure at the end of this section, referring to cell C(1,1,1) and cell C(1,1,2) as one example of cells from two adjacent planes (k=1 and k=2) that are connected to each other.])
at least one of the second artificial neurons has at least six signal transmission directions along the arranging direction of the planes and toward other second artificial neurons of a same plane. ([Fig._3; col.4, lines 20-25: a 3-D hidden layer (that is rotated 90° counter-clockwise) with cells (“second artificial neurons”) positioned along the edges and on each planar surface, with multiple parallel planes spaced apart (“Next, FIG. 3 is a schematic representation of a simple three-dimensional 4 X 4 X 3 CNN. In this figure, the intersection of each of the row, column and plane vectors represents the location of a cell C(i,j,k) where “i” represents the row number, “j” represents the column number, and “k” represents the plane number.”).] [Fig._3: see annotated figure at the end of this section, referring to cell C(3,3,2) (“at least one of the second artificial neurons”) as one example of a cell that has 6 signal connections (“has at least 6 signal transmission directions along the arranging direction of the planes, and towards other second artificial neurons of the same plane”), e.g., cell C(3,3,2) has 6 signal transmission directions towards: cell C(3,3,3); cell C(3,3,1); cell C(4,3,2); cell C(3,4,2); cell C(2,3,2); and cell C(3,2,2); see annotated figure at the end of this section.])
Regarding Claim 4, Chua teaches
The artificial neural network of claim 1, 
wherein the first artificial neurons are connected to the second artificial neurons through first communication channels. ([Fig._3; Fig._11, elements 122, 124, 126; col.4, lines 26-38: a multi-level cellular neural network connected via input and output signals, where element 122 is interpreted as an input layer (“first artificial neurons”), where element 124 is interpreted as a hidden layer between the input and output layer (“second artificial neurons”) (rotating Fig._3 90° clockwise will result in the planes arranged along an arranging direction between the input (“Referring to FIG. 11, there is shown a typical schematic representation of a multi-level CNN having levels 122-126. The input signal is shown being applied directly to level 122 and feed forward path 130, via delays 136 and 138, to levels 124 and 126, respectively. In addition, the output signal from level 122 is applied to level 124 via delay 132, and the output signal from level 124 is applied to level 126 via delay 134.”).] [col.25, lines 8-10: using direct connection or multiplexing to connect cells within a plane and between adjacent planes, and from one CNN level to another (“the first artificial neurons are connected to the second artificial neurons”) (“The output signals from the CNN array can be handled in many different ways including direct output from each cell or through multiplexing.”).] [Figure 13, elements 142-x, 144-z, 146-y; col.24, lines 13-50: multiplexing data lines 144-z (which serve as data input and output lines) and control lines 146-y using data switches 142-x establishes communication channels (“the first artificial neurons are connected to the second artificial neurons through first communication channels”) (“Multiplexing is one of the various ways to input data to and extract data from the individual cells of a CNN. FIG. 13 shows a simplified 4X4 CNN that consists of individual CNN cells 140-x where x ranges from 1 to 16. Each CNN cell has connected to it a corresponding individual data switch 142-x where x is the same as for the individual cells. Each of switches 142-x are controlled in groups of four by control lines 146-y where y ranges from 1 to 4 to effectively correspond with the columns of CNN cells in the array. Each of switches 142-x are also connected in groups of four to data lines 144-z where z ranges from 1 to 4 to effectively correspond with the rows of CNN cells in the array. In this configuration, an analog input voltage is applied to each of the data lines 144-z and one of the control lines 146-y is selected to apply those signals to the CNN cells in a particular row of CNN cells. Thus, each column is loaded sequentially with each cell in that column loaded in parallel. This data transfer technique could be performed in any order that one may desire. By allowing the control signal to have three levels, the data lines 144-z can serve as both data input and output lines. … Multiplexing also allows interfacing to a large CNN array with fewer terminals than would be required if an individual data line were provided for each cell of the CNN array. Additionally, multiplexing is especially useful when the data to be input into the CNN array is supplied by a computer via a high-speed D/A converter or from a remote sensor.”).])
Regarding Claim 5, Chua teaches
The artificial neural network of claim 1, 
wherein the second artificial neurons are connected to each other through second communication channels. ([Fig._1; col. 3, line 58 - col.4 line 1: a view of a 2-D 4x4 plane containing bi-directional links (“second communication channels”) to its neighbors in the same plane (“second artificial neurons are connected to each other through second communication channels”) (“Referring to FIG. 1 there is shown a 4 X 4 two-dimensional cellular neural network 10 by way of illustration. The cells C(i,j) are shown here in a square array of four rows and four columns with "i" representing the row number and "j" representing the column number. In FIG. 1 there are sixteen cells each shown schematically as being interconnected only to its nearest neighbors, i.e., the first layer of neighbor cells. For example, cell 12 {C(2,2)} is shown interconnected with cells 30-44 by links 14-28, respectively. Each of links 14-28 shown here are bi-directional links between the two cells to which that link is connected.”).])
Regarding Claim 6, Chua teaches
The artificial neural network of claim 1, 
wherein the third artificial neurons are connected to the second artificial neurons through third communication channels. ([Fig._3; Fig._11, elements 122, 124, 126; col.4, lines 26-38: a multi-level cellular neural network connected via input and output signals, where element 122 is interpreted as an input layer, element 124 is interpreted as a hidden layer between the input second artificial neurons”) (rotating Fig._3 90° clockwise will result in the planes arranged along an arranging direction between the input and output layer, and element 126 is interpreted as an output layer (“third artificial neurons”) (“Referring to FIG. 11, there is shown a typical schematic representation of a multi-level CNN having levels 122-126. The input signal is shown being applied directly to level 122 and feed forward path 130, via delays 136 and 138, to levels 124 and 126, respectively. In addition, the output signal from level 122 is applied to level 124 via delay 132, and the output signal from level 124 is applied to level 126 via delay 134.”).] [col.25, lines 8-10: using direct connection or multiplexing to connect cells within a plane and between adjacent planes, and from one CNN level to another (“the third artificial neurons are connected to the second artificial neurons”) (“The output signals from the CNN array can be handled in many different ways including direct output from each cell or through multiplexing.”).] [Figure 13, elements 142-x, 144-z, 146-y; col.24, lines 13-50: multiplexing data lines 144-z (which serve as data input and output lines) and control lines 146-y using data switches 142-x establishes communication channels (“the third artificial neurons are connected to the second artificial neurons through third communication channels”) (“Multiplexing is one of the various ways to input data to and extract data from the individual cells of a CNN. FIG. 13 shows a simplified 4X4 CNN that consists of individual CNN cells 140-x where x ranges from 1 to 16. Each CNN cell has connected to it a corresponding individual data switch 142-x where x is the same as for the individual cells. Each of switches 142-x are controlled in groups of four by control lines 146-y where y ranges from 1 to 4 to effectively correspond with the columns of CNN cells in the array. Each of switches 142-x are also connected in groups of four to data lines 144-z where z ranges from 1 to 4 to effectively correspond with the rows of CNN cells in the array. In this configuration, an analog input voltage is applied to each of the data lines 144-z and one of the control lines 146-y is selected to apply those signals to the CNN cells in a particular row of CNN cells. Thus, each column is loaded sequentially with each cell in that column loaded in parallel. This data transfer technique could be performed in any order that one may desire. By allowing the control signal to have three levels, the data lines 144-z can serve as both data input and output lines. … Multiplexing also allows interfacing to a large CNN array with fewer terminals than would be required if an individual data line were provided for each cell of the CNN array. Additionally, multiplexing is especially useful when the data to be input into the CNN array is supplied by a computer via a high-speed D/A converter or from a remote sensor.”).])
Regarding Claim 7, Chua teaches
The artificial neural network of claim 1, 
wherein the input layer is a two-dimensional structure. ([Figure 1, col.3, lines 58-62: a cellular neural network represented as a 2-D 4x4 planar structure with equal number of cells on each side and 16 cells per plane (“Referring to FIG. 1 there is shown a 4 X 4 two-dimensional cellular neural network 10 by way of illustration. The cells C(i,j) are shown here in a square array of four rows and four columns with "i" representing the row number and "j" representing the column number.”).] [col.3, lines 35-41: a cellular neural network in a lattice structure containing a plurality of identical cells, with each cell interpreted as a neuron, where the 2-dimensional lattice can consist of a set of nx1 cells or can be square, and where the 3-dimensional lattice can have equal sides (“A cellular neural network (CNN) is a multi-dimensional lattice array of a plurality of identical cells. In a two-dimensional planar array of cells, the array may be either square or rectangular. For the n-dimensional case, the array in any direction can have one or more cells, i.e., there does not have to be the same number of cells in each of the n-dimensions of the array.”).] [Fig._3; Fig._11, elements 122, 124, 126; col.4, lines 26-38: a multi-level cellular neural network, where element 122 is interpreted as the input layer (“input layer is a two-dimensional structure”), element 124 is interpreted as the hidden layer between the input and output layer (rotating  the planes arranged along an arranging direction between the input and output layer), and element 126 is interpreted as the output layer (“Referring to FIG. 11, there is shown a typical schematic representation of a multi-level CNN having levels 122-126. The input signal is shown being applied directly to level 122 and feed forward path 130, via delays 136 and 138, to levels 124 and 126, respectively. In addition, the output signal from level 122 is applied to level 124 via delay 132, and the output signal from level 124 is applied to level 126 via delay 134.”).])
Regarding Claim 8, Chua teaches
The artificial neural network of claim 1, 
wherein the output layer is a two-dimensional structure. ([Figure 1, col.3, lines 58-62: a cellular neural network represented as a 2-D 4x4 planar structure with equal number of cells on each side and 16 cells per plane (“Referring to FIG. 1 there is shown a 4 X 4 two-dimensional cellular neural network 10 by way of illustration. The cells C(i,j) are shown here in a square array of four rows and four columns with "i" representing the row number and "j" representing the column number.”).] [col.3, lines 35-41: a cellular neural network in a lattice structure containing a plurality of identical cells, with each cell interpreted as a neuron, where the 2-dimensional lattice can consist of a set of nx1 cells or can be square, and where the 3-dimensional lattice can have equal sides (“A cellular neural network (CNN) is a multi-dimensional lattice array of a plurality of identical cells. In a two-dimensional planar array of cells, the array may be either square or rectangular. For the n-dimensional case, the array in any direction can have one or more cells, i.e., there does not have to be the same number of cells in each of the n-dimensions of the array.”).] [Fig._3; Fig._11, elements 122, 124, 126; col.4, lines 26-38: a multi-level cellular neural network, where element 122 is interpreted as the input layer, element 124 is interpreted as the hidden layer between the input and output layer (rotating Fig._3 90°  clockwise will result in the planes arranged along an arranging direction between the input and output layer), and element 126 is  (“output layer is a two-dimensional structure”) (“Referring to FIG. 11, there is shown a typical schematic representation of a multi-level CNN having levels 122-126. The input signal is shown being applied directly to level 122 and feed forward path 130, via delays 136 and 138, to levels 124 and 126, respectively. In addition, the output signal from level 122 is applied to level 124 via delay 132, and the output signal from level 124 is applied to level 126 via delay 134.”).])
Regarding Claim 9, Chua teaches
The artificial neural network of claim 1, 
wherein the hidden layer is cubic and has N planes along the arranging direction, ([col.3, lines 35-41: a cellular neural network in a lattice structure containing a plurality of identical cells, with each cell interpreted as a neuron, where the 2-dimensional lattice can consist of a set of nx1 cells or can be square, and where the 3-dimensional lattice can have equal sides (“the hidden layer is cubic”) (“A cellular neural network (CNN) is a multi-dimensional lattice array of a plurality of identical cells. In a two-dimensional planar array of cells, the array may be either square or rectangular. For the n-dimensional case, the array in any direction can have one or more cells, i.e., there does not have to be the same number of cells in each of the n-dimensions of the array.”).] [Fig._3; col.4, lines 20-25: a 3-D hidden layer (that is rotated 90° counter-clockwise) with cells (“second artificial neurons”) positioned along the edges and on each planar surface, with multiple parallel planes spaced apart (“the hidden layer is cubic and has N planes along the arranging direction”) (“Next, FIG. 3 is a schematic representation of a simple three-dimensional 4 X 4 X 3 CNN. In this figure, the intersection of each of the row, column and plane vectors represents the location of a cell C(i,j,k) where “i” represents the row number, “j” represents the column number, and “k” represents the plane number.”).])
each of the N planes is square and has M second artificial neurons, ([col.3, lines 35-41: a cellular neural network in a lattice structure containing a plurality of identical cells, with each planes is square”), and where the 3-dimensional lattice can have equal sides (“A cellular neural network (CNN) is a multi-dimensional lattice array of a plurality of identical cells. In a two-dimensional planar array of cells, the array may be either square or rectangular. For the n-dimensional case, the array in any direction can have one or more cells, i.e., there does not have to be the same number of cells in each of the n-dimensions of the array.”).] [Fig._3; col.4, lines 20-25: a 3-D hidden layer (that is rotated 90° counter-clockwise) with cells (“second artificial neurons”) positioned along the edges and on each planar surface (“each of the N planes is square”), with multiple parallel planes spaced apart (“Next, FIG. 3 is a schematic representation of a simple three-dimensional 4 X 4 X 3 CNN. In this figure, the intersection of each of the row, column and plane vectors represents the location of a cell C(i,j,k) where “i” represents the row number, “j” represents the column number, and “k” represents the plane number.”).] [Figure 1, col.3, lines 58-62: a cellular neural network represented as a 2-D 4x4 planar structure with equal number of cells on each side and 16 cells per plane (e.g., P=4, M=4x4=16) (“each of the N planes … has M second artificial neurons”) (“Referring to FIG. 1 there is shown a 4 X 4 two-dimensional cellular neural network 10 by way of illustration. The cells C(i,j) are shown here in a square array of four rows and four columns with "i" representing the row number and "j" representing the column number. In FIG. 1 there are sixteen cells each shown schematically as being interconnected only to its nearest neighbors, i.e., the first layer of neighbor cells.”).])
each side of each of the plurality of planes has P second artificial neurons, M=PxP, ([Figure 1, col.3, lines 58-62: a cellular neural network represented as a 2-D 4x4 planar structure with equal number of cells on each side (e.g., P=4, M=4x4=16) and 16 cells per plane (“each side of each of the plurality of planes has P second artificial neurons, M=PxP”) (“Referring to FIG. 1 there is shown a 4 X 4 two-dimensional cellular neural network 10 by way of illustration. The cells C(i,j) are shown here in a square array of four rows and four columns with "i" representing the row number and "j" representing the column number. In FIG. 1 there are sixteen cells each shown schematically as being interconnected only to its nearest neighbors, i.e., the first layer of neighbor cells.”).])
the second artificial neurons of each plane have 2P(P-1) signal connections, ([Fig._3: referring to one of the 2-D 4x4 planes in the figure, by manual count there are 24 signal connections within a plane (e.g., with P=4, 2P(P-1)=2(4)(3)=24) (“the second artificial neurons of each plane have 2P(P-1) signal connections”).])
the second artificial neurons of each [two adjacent planes] have M signal connections, ([Fig._3: referring to two adjacent 2-D 4x4 planes in the figure, by manual count there are 16 signal connections between them (e.g., e.g., with M=16, M=4x4=PxP) (“the second artificial neurons of each [two adjacent planes] have M signal connections”).])
the second artificial neurons of the hidden layer have [2P(P-1)+M](N-1) total signal connections.  
Regarding Claim 10, Chua teaches
The artificial neural network of claim 9, 
wherein each second artificial neuron at a corner of the hidden layer has three signal connections, ([Fig._3; col.4, lines 20-25: a 3-D hidden layer (rotated 90° counter-clockwise) with cells (“second artificial neurons”) positioned along the edges and on each planar surface, with multiple parallel planes spaced apart (“Next, FIG. 3 is a schematic representation of a simple three-dimensional 4 X 4 X 3 CNN. In this figure, the intersection of each of the row, column and plane vectors represents the location of a cell C(i,j,k) where “i” represents the row number, “j” represents the column number, and “k” represents the plane number.”).] [Fig._3: cell C(4,1,1) represents one “second artificial neuron at a corner of a hidden layer”, as there are eight corners in a 3-D cubic structure (“each second artificial neuron at a corner of the hidden layer”), and cell C(4,1,1) has three signal connections, ])
[a] second artificial neuron at an outer surface of the hidden layer has five signal connections, ([Fig._3; col.4, lines 20-25: a 3-D hidden layer (rotated 90° counter-clockwise) with cells (“second artificial neurons”) positioned along the edges and on each planar surface, with multiple parallel planes spaced apart (“Next, FIG. 3 is a schematic representation of a simple three-dimensional 4 X 4 X 3 CNN. In this figure, the intersection of each of the row, column and plane vectors represents the location of a cell C(i,j,k) where “i” represents the row number, “j” represents the column number, and “k” represents the plane number.”).] [Fig._3: cell C(4,3,2) represents “[a] second artificial neuron” that has five signal connections, e.g., cell C(4,3,2) has five signal connections towards: cell C(4,2,2); cell C(3,3,2); cell C(4,4,2); cell C(4,3,1); and cell C(4,3,3); see annotated figure at the end of this section.])
one second artificial neurons at a geometrical center of the hidden layer has six signal connections. ([Fig._3; col.4, lines 20-25: a 3-D hidden layer (rotated 90° counter-clockwise) with cells (“second artificial neurons”) positioned along the edges and on each planar surface, with multiple parallel planes spaced apart (“Next, FIG. 3 is a schematic representation of a simple three-dimensional 4 X 4 X 3 CNN. In this figure, the intersection of each of the row, column and plane vectors represents the location of a cell C(i,j,k) where “i” represents the row number, “j” represents the column number, and “k” represents the plane number.”).] [Fig._3: cell C(3,3,2) represents “one second artificial neurons” at the geometrical center of the hidden layer that has six signal connections, e.g., cell C(3,3,2) has six signal connections towards: cell C(3,3,3); cell C(3,3,1); cell C(4,3,2); cell C(3,4,2); cell C(2,3,2); and cell C(3,2,2); see annotated figure at the end of this section.])
Regarding Claim 11, Chua teaches
An artificial neural network comprising: 
an input layer comprising a plurality of first artificial neurons; ([col.3, lines 35-41: a cellular neural network in a lattice structure containing a plurality of identical cells, with each cell interpreted as a neuron, where the 2-dimensional lattice can consist of a set of nx1 cells or can be square, and where the 3-dimensional lattice can have equal sides (“A cellular neural network (CNN) is a multi-dimensional lattice array of a plurality of identical cells. In a two-dimensional planar array of cells, the array may be either square or rectangular. For the n-dimensional case, the array in any direction can have one or more cells, i.e., there does not have to be the same number of cells in each of the n-dimensions of the array.”).] [Fig._3; Fig._11, elements 122, 124, 126; col.4, lines 26-38: a multi-level cellular neural network, where element 122 is interpreted as the input layer (“an input layer comprising a plurality of first artificial neurons”), element 124 is interpreted as the hidden layer between the input and output layer (rotating Fig._3 90° clockwise will result in the planes arranged along an arranging direction between the input and output layer), and element 126 is interpreted as the output layer (“Referring to FIG. 11, there is shown a typical schematic representation of a multi-level CNN having levels 122-126. The input signal is shown being applied directly to level 122 and feed forward path 130, via delays 136 and 138, to levels 124 and 126, respectively. In addition, the output signal from level 122 is applied to level 124 via delay 132, and the output signal from level 124 is applied to level 126 via delay 134.”).])
a hidden layer comprising a plurality of second artificial neurons; and ([col.3, lines 35-41: a cellular neural network in a lattice structure containing a plurality of identical cells, with each cell interpreted as a neuron, where the 2-dimensional lattice can consist of a set of nx1 cells or can be square, and where the 3-dimensional lattice can have equal sides (“A cellular neural network (CNN) is a multi-dimensional lattice array of a plurality of identical cells. In a two-dimensional planar array of cells, the array may be either square or rectangular. For the n-dimensional case, the array in any direction can have one or more cells, i.e., there does not have to be the same number of cells in each of the n-dimensions of the array.”).] [Fig._3; Fig._11, elements 122, 124, 126; col.4, lines 26-38: a multi-level cellular neural network, where element 122 is interpreted as the input layer, element 124 is interpreted as the hidden layer (“a hidden layer comprising a plurality of second artificial neurons”) between the input and output layer (rotating Fig._3 90° clockwise will result in the planes arranged along an arranging direction between the input and output layer), and element 126 is interpreted as the output layer (“Referring to FIG. 11, there is shown a typical schematic representation of a multi-level CNN having levels 122-126. The input signal is shown being applied directly to level 122 and feed forward path 130, via delays 136 and 138, to levels 124 and 126, respectively. In addition, the output signal from level 122 is applied to level 124 via delay 132, and the output signal from level 124 is applied to level 126 via delay 134.”).])
an output layer comprising a plurality of third artificial neurons, ([col.3, lines 35-41: a cellular neural network in a lattice structure containing a plurality of identical cells, with each cell interpreted as a neuron, where the 2-dimensional lattice can consist of a set of nx1 cells or can be square, and where the 3-dimensional lattice can have equal sides (“A cellular neural network (CNN) is a multi-dimensional lattice array of a plurality of identical cells. In a two-dimensional planar array of cells, the array may be either square or rectangular. For the n-dimensional case, the array in any direction can have one or more cells, i.e., there does not have to be the same number of cells in each of the n-dimensions of the array.”).] [Fig._3; Fig._11, elements 122, 124, 126; col.4, lines 26-38: a multi-level cellular neural network, where element 122 is interpreted as the input layer, element 124 is interpreted as the hidden layer between the input and output layer (rotating Fig._3 90° clockwise will result in the planes arranged along an arranging direction between the input and output layer), and element 126 is interpreted as the output layer (“an output layer comprising a plurality of third artificial neurons”) (“Referring to FIG. 11, there is shown a typical schematic representation of a multi-level CNN having levels 122-126. The input signal is shown being applied directly to level 122 and feed forward path 130, via delays 136 and 138, to levels 124 and 126, respectively. In addition, the output signal from level 122 is applied to level 124 via delay 132, and the output signal from level 124 is applied to level 126 via delay 134.”).])
the hidden layer positioned between the input layer and the output layer; ([Fig._3; Fig._11, elements 122, 124, 126; col.4, lines 26-38: a multi-level cellular neural network, where element 122 is interpreted as the input layer, element 124 is interpreted as the hidden layer (“the hidden layer positioned between the input layer and the output layer”) between the input and output layer (rotating Fig._3 90° clockwise will result in the planes arranged along an arranging direction between the input and output layer), and element 126 is interpreted as the output layer (“Referring to FIG. 11, there is shown a typical schematic representation of a multi-level CNN having levels 122-126. The input signal is shown being applied directly to level 122 and feed forward path 130, via delays 136 and 138, to levels 124 and 126, respectively. In addition, the output signal from level 122 is applied to level 124 via delay 132, and the output signal from level 124 is applied to level 126 via delay 134.”).])
wherein, 
the hidden layer has a three-dimensional structure and is divided into a plurality of planes, the planes are parallel to and spaced apart from each other, and are arranged along an arranging direction between the input layer and the output layer, ([Fig._3; col.4, lines 20-25: a 3-D hidden layer (rotated 90° counter-clockwise) with cells (“second artificial neurons”) positioned along the edges and on each planar surface, with multiple parallel planes spaced apart (“the hidden layer has a three dimensional structure and is divided into a plurality of planes, the planes are parallel to and spaced apart from each other”) (“Next, FIG. 3 is a schematic representation of a simple three-dimensional 4 X 4 X 3 CNN. In this figure, the intersection of each of the row, column and plane vectors represents the location of a cell C(i,j,k) where “i” represents the row number, “j” represents the column number, and “k” represents the plane number.”).] [Fig._3; Fig._11, elements 122, 124, 126; col.4, lines 26-38: a multi-level cellular neural network, where element 122 is interpreted as the input layer, element 124 is interpreted as the hidden layer between the input and output layer (rotating Fig._3 90° clockwise will result in the planes arranged along an arranging direction between the input and output layer), and element 126 is interpreted as the output layer (“Referring to FIG. 11, there is shown a typical schematic representation of a multi-level CNN having levels 122-126. The input signal is shown being applied directly to level 122 and feed forward path 130, via delays 136 and 138, to levels 124 and 126, respectively. In addition, the output signal from level 122 is applied to level 124 via delay 132, and the output signal from level 124 is applied to level 126 via delay 134.”).])
the second artificial neurons are positioned at the planes, ([Fig._3; col.4, lines 20-25: a 3-D hidden layer (rotated 90° counter-clockwise) with cells (“second artificial neurons”) positioned along the edges and on each planar surface (“the second artificial neurons are positioned at the planes”), with multiple parallel planes spaced apart (“Next, FIG. 3 is a schematic representation of a simple three-dimensional 4 X 4 X 3 CNN. In this figure, the intersection of each of the row, column and plane vectors represents the location of a cell C(i,j,k) where “i” represents the row number, “j” represents the column number, and “k” represents the plane number.”).])
the first artificial neurons, the second artificial neurons, and the third artificial neurons are connected to each other, thereby allowing at least one of the second artificial neurons to have at least six signal transmission directions along the arranging direction of the planes and toward other second artificial neurons of a same plane. ([Fig._3; Fig._11, elements 122, 124, 126; col.4, lines 26-38: a multi-level cellular neural network, where element 122 is interpreted as the input layer,  element 124 is interpreted as the hidden layer between the input and output layer (rotating Fig._3 90° clockwise will result in the planes arranged along an arranging direction between the input and output layer), and element 126 is interpreted as the output layer (“Referring to FIG. 11, there is shown a typical schematic representation of a multi-level CNN having levels 122-126. The input signal is shown being applied directly to level 122 and feed forward path 130, via delays 136 and 138, to levels 124 and 126, respectively. In addition, the output signal from level 122 is applied to level 124 via delay 132, and the output signal from level 124 is applied to level 126 via delay 134.”).] [col.25, lines 8-10: using direct connection or multiplexing to connect cells within a plane and between adjacent planes, and from one CNN level to another (“the first artificial neurons are connected to the second artificial neurons”) (“The output signals from the CNN array can be handled in many different ways including direct output from each cell or through multiplexing.”).] . [Fig._3; col.4, lines 20-25: a 3-D hidden layer (that is rotated 90° counter-clockwise) with cells (“second artificial neurons”) positioned along the edges and on each planar surface, with multiple parallel planes spaced apart (“Next, FIG. 3 is a schematic representation of a simple three-dimensional 4 X 4 X 3 CNN. In this figure, the intersection of each of the row, column and plane vectors represents the location of a cell C(i,j,k) where “i” represents the row number, “j” represents the column number, and “k” represents the plane number.”).] [Fig._3: see annotated figure at the end of this section, referring to cell C(3,3,2) (“at least one of the second artificial neurons”) as one example of a cell that has 6 signal connections (“have at least 6 signal transmission directions along the arranging direction of the planes and toward other second artificial neurons of a same plane”), e.g., cell C(3,3,2) has 6 signal transmission directions towards: cell C(3,3,3); cell C(3,3,1); cell C(4,3,2); cell C(3,4,2); cell C(2,3,2); and cell C(3,2,2); see annotated figure at the end of this section.])

    PNG
    media_image2.png
    848
    1031
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Chua et al., U.S. Patent 5,140,670, issued 8/18/1992 [hereafter referred as Chua] in view of Breed et al., U.S. PGPUB 2002/0188392, published 12/12/2002 [hereafter referred as Breed].
Regarding Claim 2, Chua teaches
The artificial neural network of claim 1.
However, Chua does not teach
wherein each first artificial neuron is connected to each second artificial neuron of the plane adjacent to the input layer.  
Breed teaches
wherein each first artificial neuron is connected to each second artificial neuron of the plane adjacent to the input layer. ([Figure 6, elements 1, 2, 3, … n; h-1, h-2, …, h-n; O; paragraph [0067]: “FIG. 6 is a schematic of one pattern recognition methodology known as a neural network which may be used in a method in accordance with the invention.”] [paragraph [0128]: “A diagram of one example of a neural network used for diagnosing an unbalanced tire, for example, based on the teachings of this invention is shown in FIG. 6.”] [paragraph [00129]: a neural network with input nodes 1, 2, 3, …, n (forming an input layer) (“each first artificial neuron”) are connected to each hidden node h-1, h-2, …, h-n in a hidden layer (“each first artificial neuron is connected to each second artificial neuron”); hidden nodes h-1, h-2, … h-2 in a hidden layer are connected to an output node 0 (forming an output layer), noting that an output layer can have more than one output node (“Each of the input nodes is connected to each of the second layer nodes, h-1, h-2, ... , h-n, called the hidden layer, either electrically as in the case of a neural computer, or through mathematical functions containing multiplying coefficients called weights, in the manner described in more detail in the above references. … Similarly, the hidden layer nodes are in like manner connected to the output layer node(s), which in this example is only a single node 0 representing the decision to notify the driver, and/or a remote facility, of the unbalanced tire.”).] [paragraph [0146]: a neural network may have more than one hidden layer between the input and output layers (“each first artificial neuron is connected to each second artificial neuron of the plane adjacent to the input layer”) (“The particular neural network described and illustrated above contains a single series of hidden layer nodes. In some network designs, more than one hidden layer is used, although only rarely will more than two such layers appear.”).] [paragraph [0125]: the neural network described in Figure 6 encompasses a cellular neural network (“It is important to note that there may be many neural networks involved in a total vehicle diagnostic system. These can be organized either in parallel, series, as an ensemble, cellular neural network or as a modular neural network system.”).])
Chua and Breed are analogous art as both describe the usage of cellular neural networks for performing pattern recognition.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the cellular neural network of Chua and update it with the input and output layers from the cellular neural network of Breed as a way of receiving input data from various sources and apply it to a cellular neural network to perform pattern recognition, and produce a decision output. The motivation to combine is taught in Breed, since a cellular neural network is ideal for performing pattern recognition tasks to diagnose abnormal patterns, such as detecting an unbalanced tire. By analyzing input sensor data taken from various sources that is readily available over a data bus interface in a parallel fashion, the same cellular neural network can be easily modified to perform other pattern recognition tasks by simply changing the parameters of the neural network, thus allowing a cellular neural network to be an optimal and cost-efficient solution ([paragraph [0147]: “The implementation of neural networks can take on at least two forms, an algorithm programmed on a digital microprocessor, FPGA, DSP or in a neural computer (including a cellular neural network or support vector machine). In this regard, it is noted that neural computer chips are now becoming available.”] [paragraph [0148]: “In the example above, only a single component failure was discussed using only a single sensor since the data from the single sensor contains a pattern which the neural network was trained to recognize as either normal operation of the component or abnormal operation of the component. The diagnostic module 170 contains preprocessing and neural network algorithms for a number of component failures. The neural network algorithms are generally relatively simple, requiring only a relatively small number of lines of computer code. A single general neural network program can be used for multiple pattern recognition cases by specifying different coefficients for the various terms, one set for each application. Thus, adding different diagnostic checks has only a small affect on the cost of the system. Also, the system has available to it all of the information available on the data bus. During the training process, the pattern recognition program sorts out from the available vehicle data on the data bus or from other sources, those patterns that predict failure of a particular component.”).]).
Regarding Claim 3, Chua teaches
The artificial neural network of claim 1.
However, Chua does not teach
wherein each third artificial neuron is connected to each second artificial neuron of the plane adjacent to the output layer.  
Breed teaches
wherein each third artificial neuron is connected to each second artificial neuron of the plane adjacent to the output layer. ([Figure 6, elements 1, 2, 3, … n; h-1, h-2, …, h-n; O; paragraph [0067]: “FIG. 6 is a schematic of one pattern recognition methodology known as a neural network which may be used in a method in accordance with the invention.”] [paragraph [0128]: “A diagram of one example of a neural network used for diagnosing an unbalanced tire, for example, based on the teachings of this invention is shown in FIG. 6.”] [paragraph [00129]: a neural network with input nodes 1, 2, 3, …, n (forming an input layer) are connected to each hidden node h-1, h-2, …, h-n in a hidden layer; hidden nodes h-1, h-2, … h-2 in a hidden layer are connected to an output node 0 (forming an output layer) (“third artificial neuron”), noting that an output layer can have more than one output node (“each third artificial neuron is connected to each second artificial neuron”) (“Each of the input nodes is connected to each of the second layer nodes, h-1, h-2, ... , h-n, called the hidden layer, either electrically as in the case of a neural computer, or through mathematical functions containing multiplying coefficients called weights, in the manner described in more detail in the above references. … Similarly, the hidden layer nodes are in like manner connected to the output layer node(s), which in this example is only a single node 0 representing the decision to notify the driver, and/or a remote facility, of the unbalanced tire.”).] [paragraph [0146]: a neural network may have more than one hidden layer between the input and output layers (“each third artificial neuron is connected to each second artificial neuron of the plane adjacent to the output layer”) (“The particular neural network described and illustrated above contains a single series of hidden layer nodes. In some network designs, more than one hidden layer is used, although only rarely will more than two such layers appear.”).] [paragraph [0125]: the neural network described in Figure 6 encompasses a cellular neural network (“It is important to note that there may be many neural networks involved in a total vehicle diagnostic system. These can be organized either in parallel, series, as an ensemble, cellular neural network or as a modular neural network system.”).])
Chua and Breed are analogous art as both describe the usage of cellular neural networks for performing pattern recognition.
([paragraph [0147]: “The implementation of neural networks can take on at least two forms, an algorithm programmed on a digital microprocessor, FPGA, DSP or in a neural computer (including a cellular neural network or support vector machine). In this regard, it is noted that neural computer chips are now becoming available.”] [paragraph [0148]: “In the example above, only a single component failure was discussed using only a single sensor since the data from the single sensor contains a pattern which the neural network was trained to recognize as either normal operation of the component or abnormal operation of the component. The diagnostic module 170 contains preprocessing and neural network algorithms for a number of component failures. The neural network algorithms are generally relatively simple, requiring only a relatively small number of lines of computer code. A single general neural network program can be used for multiple pattern recognition cases by specifying different coefficients for the various terms, one set for each application. Thus, adding different diagnostic checks has only a small affect on the cost of the system. Also, the system has available to it all of the information available on the data bus. During the training process, the pattern recognition program sorts out from the available vehicle data on the data bus or from other sources, those patterns that predict failure of a particular component.”).]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WAI YIN KWAN whose telephone number is 303-297-4332.  The examiner can normally be reached on Monday-Friday 8:00am - 4:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM WAI YIN KWAN/
Examiner, Art Unit 2121


/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121